DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20 and 24 in the reply filed on 04/20/2022 is acknowledged.  The traversal is on the ground(s) that Thomson does not teach the differentiation step of “differentiation of iHE with a medium comprising a ROCK inhibitor and MSCF: and that the Office cites disclosures relating to two different steps:[055] for disclosure of a ROCK inhibitor and [0041] for disclosure of MCSF in culturing primitive macrophages. 

1.	Applicants argue

 that there is no indication that the culture medium at step (2) of Thomson includes any of the components of the differentiation medium of step (1). On the contrary, Example 2 of Thomson details how various steps in the culturing process begin by aspirating and replacing the medium of the preceding step (Thomson, paras. [0060] to [0063]). As such, Thomson fails to disclose or even suggest the combination of a ROCK inhibitor and MCSF in a step of directing differentiation of iHE.

 This is not found persuasive because Thomson discloses [0055] macrophage precursors (the claimed directing differentiation of HE cells) were produced using MCSF in the culture media. Further, Thomson discloses it was known in the art to add a ROCK  inhibitor to culture media.  Therefore, the combination does not make a contribution over the prior art. 

2.	Applicants argue that 
Applicant respectfully disagrees with the characterization of the various “wherein” clauses of claim 8 as directed to species. The wherein clauses further specify the method of claim 8 and should be examined together. Accordingly, in the event that the species election requirement is otherwise maintained, Applicant requests that at least the election requirement as to claim 8 should be withdrawn.

In reply, Applicant’s argument was persuasive and the election requirement regarding claim 8 is withdrawn.

3.	Applicants argue 
Applicant also respectfully disagrees with the characterization of individual claims as separate species from one another (i.e., claims 11-18). MPEP 806.04(e) states, “Claims are definitions or descriptions of inventions. Claims themselves are never species” (emphasis original). The only circumstance in which a species election may be required between individual claims is when those claims are directed to species that are “mutually exclusive,” 1.e., “the claims must not overlap in scope” (MPEP 806.04(f)). Applicant respectfully submits that the embodiments in claims 11-18 are not mutually exclusive. For example, while claims 11 and 12 do not expressly recite that the cells are “genetically modified” (as in claims 13 and 17), neither are genetically modified cells excluded by claims 11 and 12. Likewise, while claim 18 does not recite that the monocytic MDSC or subpopulation thereof is derived from an iPSC (as in an iMDSC of claim 16), neither are iMDSCs excluded by claim 18. Because claims 11-18 are not mutually exclusive, all of claims 11-18 should be examined together.

	In reply, the species (claims 11-18)  do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Pursuant to PCT Rule 13.2 and PCT Administrative Instructions, Annex B, Part 1(f)(I)(B)(2), the species are not art-recognized equivalents.

The requirement is still deemed proper and is therefore made FINAL.

Species Elections:
For purposes of this Office Action, the following species elections are noted:

(A) 	from claim 2, element (a): wherein the medium composition further comprises (1) one or more growth factors and cytokines selected from the group consisting of ILlb, IL3, IL6, IL4, IL10, IL13, TGFB, bFGF, VEGF, SCF, GMCSF, and FLT3L, and optionally, (2) one or both of an AhR antagonist and a prostaglandin pathway agonist.
(B) 	 part (c) of claim 2, Applicant elects: induced myeloid- derived suppressor cells ((MDSCs).
(C) 	part (d) of claim 2, Applicant elects: CD45+ cells.
(D) 	part (e) of claim 2, Applicant elects element (1): more than 90% of iMDSCs, wherein the iMDSCs comprise monocytic MDSCs.
(E) 	part (1) of claim 2, iHE cells derived from induced pluripotent stem cells (iPSC)
 (F) 	part (k) of claim 2, element (1): increased number or ratio of induced MDSCs in the induced immune regulatory cell population. 
(G) 	claim 3, element (b): wherein the one or more genetic imprints of iPSC are obtained by a method comprising: (i) obtaining a source specific immune cell that is donor-, disease-, or treatment response- specific, wherein the immune cell presents retainable therapeutic attributes; and (ii) reprogramming the source specific immune cell to iPSC; or by a method comprising genomic editing during or after reprogramming a non- pluripotent cell to iPSC, wherein the genetic imprint comprises one or more genetically modified modalities introduced through genomic insertion, deletion or substitution in the genome of the iPSC. 
(H)	 from claim 6, element (vi): improved homing, persistence, and cytotoxicity. 
 (J) 	from claim 9, element (i): wherein the differentiation of iPSC is void of the step of generating embryoid bodies.
(K) 	from claim 10, element (1): isolating the induced myeloid suppressive cells or one or more subtypes thereof.
(L) 	element (i): A population of induced immune regulatory cells comprising induced myeloid suppressive cells obtained using the method of claim 1, and a population of induced myeloid suppressive cells, or a subpopulation thereof, obtained using the method of claim 1 (claims 11 and 12).

(M) 	As a species of therapeutic use in claim 21, Applicant elects: an inflammatory condition or disease.  However,  is noted that Applicants elected Group I, which did not include claim 21. 

Status of Claims
Claims 1-24 are pending in this application.  Applicants elected Group I, claims 1-20 and 24, and elected the species set forth above.  In view of the Group and species election, claims 14, 21-23 are withdrawn from examination as being directed to a nonelected invention.  Claims 1-13, 15-20 and 24 are examined in this Office Action 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “A genetically modified population of induced myeloid suppressive cells or a subpopulation thereof obtained using the method of claim 1.”  Claim 17 recites  “A population of genetically modified iMDSCs or a subpopulation thereof, obtained using the method of claim 1.”  Both claims 13 and 17 depend from claim 1 and recite genetically modified cells.  It is not clear how the genetically modified cell populations of claims 13 and 17 can be made by the method of claim 1 when 1 does not recite genetic methods of making genetically modified cells.   It is suggested that claims 13 and 17 be amended to depend from claim 3, for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-3, 7-12, 15, 16, 18-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al (US 2016/0186137 (cited on IDS filed 02/04/2020 as document no. 1)(Thomson) and Didati et al (“Directed differentiation of definitive hemogenic endothelium and hematopoietic progenitors from human pluripotent stem cells,” Methods 101 (2016) 65–72) (cited on IDS filed 02/04/2020 as document no. 6) (Didati). 
Thomson discloses derivation of hematopoietic precursor cells (HPSc) from human pluripotent cells and obtaining hemogenic endothelium [0055]. Thomson discloses [0088] culturing ES cells in E8 media comprising ROCK inhibitor followed by further culture [0090] in E8 media comprising ROCK inhibitor. 
Thomson discloses  myeloid progenitor differentiation was continued and that at day 16 transition to macrophages had occurred [0096] and then cells were collected for sorting to identify CD34+ and CD45+ cells (early myeloid markers, Applicant specification [0035]).  CD34+ cells are hemogenic endothelium (HE) cells (applicant’s specification [0035]) (the claimed “obtaining definitive hemogenic endothelium cells;” claim 1, (I)).  
Thomson therefor discloses[0097], [0098] obtaining HE cells and differentiating them to (the claimed “directing differentiation of HE in DM5 media comprising M-CSF (table 6).  Thomson discloses [0088] macrophage precursors (early myeloid cells) can also be obtained by culture in E8 media comprising a ROCK inhibitor. Thomson discloses it was known in the art that both ROCK inhibit and MCSF could be used to direct differentiation of HE cells to a population of cells comprising myeloid progenitor cells (the claimed “An in vitro method of generating a population of induced immune regulatory cells”, claim 1 (ii)) .
Thomson discloses the ROCK inhibitor is Y276320 (claim2, part j).
Thomson discloses the DM5 media is IMDM media plus M-CSF (Table 6) and includes IL-1B (claim 2, part a(1), the claimed “one or more growth factors selected from…”) .  
 Thomson discloses [0067]  myeloid progenitor expansion in DM5 media and that the cells obtained were greater than 80% CD11b+CD45+CD14+ and that 60% to 90% were CD11b+CD14+ as well and that culture in CD% media continued.  
Thomson discloses [0009] obtaining a cell population comprising 80% primitive macrophages CD45+/CD11b+/CD14+ which meet the definition of an induced MDSC having the subtype of (iv) CD45+CD33+CD14+ cells (claim 1, last part) (applicant’s specification [00047]) (the claimed “method of manufacturing cells for therapeutic use according to claim 1”).
Applicant’s specification discloses [00047] that CD11b or CD33 are common myeloid markers and are expressed on MDSCs. Therefore, the Thomson cell population CD45+/CD11b+/CD14+ is considered to be the same as applicant’s claimed induced MDSC cell population [00047] having the subtype of (d (iv)) CD45+CD33+CD14+ cells . 
Regarding claim 2, Thomson discloses obtaining a cell population which is CD45+CD11b+CD14+ which is the same as applicant’s [00048] claimed monocytic cell population CD45+CD33+CD14+ and which may further comprise CD11b+. Therefore, Tomson teaches 
claim 2, part c(1) the claimed “population of induced myeloid suppressive cells comprise induced myeloid-derived suppressor cells (iMDSCs) (claim 12, the claimed “population of induced myeloid suppressor cells obtained by the method of claim 1”). 
claim 2, part d(i) (the claimed “population of induced immune regulatory cells comprise one or more subpopulations of CD45+ cells”)(claims 11, 15, the claimed “population of induced immune regulatory cells obtained using the method of claim 1”). 
Thomson discloses the (claim 2, part j)  the ROCK inhibitor is Y27632.
Thomson [0028], [0069] discloses hematopoietic precursor/progenitor cells (HPCs) are CD45+/CD34+.  Applicants specification discloses the iHE are CD34+. Thomson therefor discloses obtaining HE because the cells are CD34+.
Regarding claim 3 part b, Thomson discloses [0045] it may be advantageous to obtain cells that exhibit one or more specific phenotypes associated with or resulting from a particular disease or disorder of the particular mammalian subject
 (the claimed (i) “obtaining a source specific immune cells that is donor/disease/treatment specific, wherein the immune cells present retainable therapeutic attributes,”) and that in such cases, iPS cells are obtained by reprogramming a somatic cell of a particular human subject
 (the claimed (ii) “reprogramming the source specific immune cell to iPSC”). 

Regarding claim 8, claim 8 recites multiple methods of differentiating iPSC derived mesodermal cells with definitive HE potential to iHE.  Applicant’s specification does not disclose a definition of “mesodermal cell with/having hemogenic potential” and therefore mesodermal cells meeting the claim element are considered to be mesodermal cells derived from pluripotent cells (iPSCs or ESCs) which become HE cells (CD34+ cells). 
A.	Claim 8, part a recites: contacting the mesodermal cells having definitive HE potential with a composition comprising bFGF and a ROCK inhibitor to obtain definitive HE cells; 
Thomson discloses [0054] [0055] culture of pluripotent stem cells in media comprising ROCK inhibitors [0055], [0055] in E8 medium  which contains FGF2 [0057] (the claimed “comprising bFGF and a ROCK inhibitor “) used for inducing pluripotent stem cells into HPCs (CD34+ cells) (the claimed “differentiating iPSC derived mesodermal cells with definitive hemogenic endothelium potential to iEH “). Thomson discloses obtaining hemogenic endothelium (HD) from human pluripotent stem cells [0054]. 
B.	Claim 8, part b recites: contacting the iPSC derived mesodermal cells with a composition comprising a BMP activator, a GSK3 inhibitor and bFGF to obtain the mesodermal cells having definitive HE potential; 
Thomson discloses contacting IPSCs [007]  with BMP4 (Applicant’s specification discloses the BMP4 activator can be BMP4 [0099]), FGF2 [0057] and a GSK3 inhibitor [0034] and obtaining HE (the claimed “contacting the iPSC derived mesodermal cells with a composition comprising a BMP activator, a GSK3 inhibitor and bFGF to obtain the mesodermal cells having definitive HE potential “). Thomson discloses obtaining mesodermal cells having the claimed “definitive hemogenic potential” because Thomson discloses obtaining HE cells [0054]. 
C.	Claim 8, part c recites: contacting the iPSCs with a composition comprising a BMP activator, and optionally a bFGF to obtain iPSC derived mesodermal cells; and optionally, wherein the iPSCs are seeded and expanded in a composition comprising a ROCK inhibitor, a GSK3 inhibitor and a MEK inhibitor, and wherein the composition is free of TGFB receptor/ALK inhibitors.
The components of any phrase reciting “optional” have not been considered because they are “optional.”  
Thomson discloses contacting IPSCs [007]  with BMP4 (Applicant’s specification discloses the BMP4 activator can be BMP4 [0099]) (the claimed “contacting the iPSCs with a composition comprising a BMP activator”). 
Thomson discloses the E8 medium is free of TGFB inhibitors [0057] and does not disclose ALK inhibitors in the media (the claimed “wherein the composition is free of TGFB receptor/ALK inhibitors”).

Regarding claim 9, Thomson discloses differentiation of iPS cells without formation of embryoid bodies [0054]- [0070] (the claimed “wherein the differentiation of iPSC is (1) void of the step of generating embryoid bodies”).
Regarding claim 10, Thomson discloses collecting cells which were CD45+CD11b+CD14+  (the claimed myeloid suppressive cells) and sorting the cells for identification (figure 9, for example)  Thomson discloses the claimed “isolating the myeloid suppressive cells or one or more subtypes thereof.”

Regarding claims 11 and 15, induced immune regulatory cells comprise a subpopulation of induced myeloid suppressive cells (applicant’s specification [000114]) such as CD45+CD33/CD11b+CD14+ (applicant’s specification [00136]). Thomson discloses obtaining a cell population which is CD45+CD11b+CD14+ which is the same as applicant’s [00048] claimed monocytic cell population CD45+CD33+CD14+ and which may further comprise CD11b+ (the claimed iMDSC) . Therefore, Thomson discloses the claimed “population of induced immune regulatory cells comprise one or more subpopulations of CD45+ cells”)(claim 11) and  the claimed “population of induced immune regulatory cells comprising iMDSCs obtained using the method of claim 1” (claim 15).

Regarding claims 12 and 16,  Thomson discloses obtaining a cell population CD45+CD11b+CD14+ which is the same as applicant’s [00048] claimed monocytic cell population CD45+CD33+CD14+ and which may further comprise CD11b+ (the claimed iMDSC) (the claimed iMDSCs, claim 16). Therefore, Thomson discloses the claimed “population of induced myeloid suppressor cells obtained using the method of claim 1”.
 
Regarding claims 18 and 19 , Applicant’s specification [0011] discloses monocytic MDSCs comprise CD45+CD33+CD14+ cells. Thomson discloses a discloses obtaining a cell population  CD45+CD11b+CD14+ which is the same as applicant’s [00048] claimed monocytic cell population CD45+CD33+/CD11b+CD14+  (the claimed iMDSC) (claim 18) (the claimed “cell population” claim 19). 

Regarding claim 20,  Thomson discloses (Abstract)  are suitable for therapeutic applications (the claimed” therapeutic use”). 

Thomson discloses culturing induced pluripotent stem cells (iPSC) [0045] to obtain primitive macrophages and microglial cells having the genetic complement of a particular human subject. Thomson discloses [0045] it may be advantageous to obtain microglia that exhibit one or more specific phenotypes associated with or resulting from a particular disease or disorder of the particular mammalian subject and that in such cases, iPS cells are obtained by reprogramming a somatic cell of a particular human subject. 
Thomson discloses [0043] “iPS cells” mean a pluripotent cell or population of pluripotent cells that may vary with respect to their differentiated somatic cell of origin, that may vary with respect to a specific set of potency-determining factors and that may vary with respect to culture conditions used to isolate them, but nonetheless are substantially genetically identical to their respective differentiated somatic cell of origin and display characteristics similar to higher potency cells, such as ESCs, as described herein. 
Thomson differs from the claims in that the document fails to disclose obtaining induced HE cells from pluripotent stem cells. However, Ditadi cures the deficiency.
Ditadi discloses methods of producing hemogenic endothelium (HE) cells from iPCS cells or hESCs (page 66, “Cell lines”) and that hemogenic endothelium cells from each starting source (iHE) or (HE) are produced by the same method.  
Regarding claim 7, Ditadi discloses differentiation of human pluripotent stem cells (iPSCs) to mesoderm formation (page 68, 3.2) (the claimed “differentiating iPSCs to mesodermal cells”);
then differentiating iPCS derived mesodermal cells to definitive hemogenic endothelium cells (HE cells) (figure 2 for example) (the claimed “differentiating iPSC derived mesodermal cells to mesodermal cells with definitive hemogenic endothelium potential“);
and differentiating iPSC derived mesoderm cells with definitive hemogenic endothelium potential (“Definitive HE Culture”) to HE cells which are CD34+ (page 69. “3.6”) (the claimed “differentiating iPSC derived mesodermal cells with definitive hemogenic endothelium potential to iHE”).  Applicant’s specification discloses HE cells are CD34+ [0089].  Therefore, Ditadi discloses the claimed iHE.
It would have been obvious to one of ordinary skill to modify the method of Thomson by using induced HE (iHE) cells generated from iPSC cells as suggested by Didati for production of myeloid suppressive cells in view of the teachings of Thomson that “iPS cells” are substantially genetically identical to their respective differentiated somatic cell of origin and display characteristics similar to higher potency cells, such as ESCs, and Ditadi that either ESC or induced pluripotential stem cells can be cultured to generate HE cells (CD34+) or iHE cells (iCD34+) (claim 24, the claimed “method of manufacturing cells for therapeutic use of claim 1”).  Applicant’s specification discloses [0035] the HE cells are identified by CD34+ expression.  
One of ordinary skill would have had a reasonable expectation of success in using iHE to generate a cell population comprising induced myeloid suppressive cells (iMDSC) in view of the teachings of Thomson that either iPSC or ESC cells can be used for generation of MDCS and showing the successful production of MDSC from ESC cells.  
One of ordinary skill would have been motivated to use iHEs derived from iPSCs in view of the teachings of Thomson [0045] that using cells exhibiting a specific phenotype(s) associated with a particular disease or disorder allow identification of genetic factors that contribute to variable drug responses. Thomson discloses [0045] that in such cases iPS cells are obtained by reprogramming a somatic cell of a particular human subject. 

2.	Claims 4, 5, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson and Didati as applied to claims 1-3, 7-12, 15, 16, 18-20 and 24 above and further in view of Gori et al (US 2018/02966030 (Gori). 
The teachings of Thomson and Didati above are incorporated herein in their entirety. 
Thomson and Didati differ from the claims in that the documents fail to disclose genomic editing during or after reprogramming of a nonpluripotent cell to an iPSC by genomic insertion, deletion or substitution.  However, Gori cures the deficiency.
Gori discloses gene editing in stem cells using the CRISPr/Cas9 gene editing system (Abstract) and that the cell can be generated from an iPS cells [0062]. Gori discloses [0026] the target cells can be myeloid progenitor cells [0026].
Gori discloses [0004] use of the CRISPr/Cas9  system to modify genes in stem cells is a promising strategy for treating multiple genetic disorders such as a gene related mutation in the genome.  Gori disclose the CRISPR/CAS9 system is effective and precise in editing target genes through. 
Gori discloses isolating the stem cell from the subject before the contacting steps [0027]. Gori discloses culturing the stem cells in a medium which can comprise a stem cell viability enhancer which is an AhR antagonist (aryl hydrocarbon receptor) [0031] which can be STemREgenin01 [0031]. 
Gori discloses contacting the stem cells with a transgene which allow the transgene to integrate into the genome of the stem cells [0036]. 
Gori discloses a pharmaceutical composition comprising the modified cell [0046] in a pharmaceutically acceptable carrier [0058] (claim 20).
Gori discloses [0259] the stem cell is contacted with a genetically modified modality (the claimed “or by a method comprising genomic editing during or after reprogramming a non-pluripotent cell to iPSC, wherein the genetic imprint comprises one or more genetically modified modalities introduced through genomic insertion, deletion or substitution in the genome of the iPSC”)(claim 3, part b (ii)) (the claimed “wherein the method further comprises genomic editing of the induced myeloid suppressive cells of claim 3, part b step (ii) through genomic insert in the genome of the induced myeloid suppressive cell to introduce one or more genetically modified modalities to the cells” (claim3, part c)). 
Applicants specification discloses the immune cell [0053] can be a T cell.  Therefore, a T cell can be a source-specific immune cell obtained from a donor which is a donor specific cell (claim 3, part b (i) and  which presents retainable therapeutic attributes such as cytotoxic activity. Gori discloses genome editing in CD34+cells after targeting the CCR5 locus [1132] (a homing receptor as evidenced by claim 5, part c). Gori discloses single cell analysis of the CD34+ edited progeny [1198] and that gene editing was detected in the myeloid progeny [1198].  Gori therefore discloses that gene editing at the CD34+ cells is passed to the cell progeny such as myeloid progeny (the claimed “genetically modified population of induced myeloid suppressive cells” claim 13) (the claimed “population of genetically modified iMDSCs” claim 17).
Gori discloses edited and unedited CD34+ cells were transplanted into mice [1199].  
Gori discloses the genetically modified modality (claims 3, 4, part a) can be a safety switch which allows for selection of desired stem cells or eliminate of undesired stem cells.  Applicant’s specification discloses [00016] the genetically modified modality can be a safety switch. 
Gori discloses the safety switch contains a suicide gene (claim 3, part a, the claimed “by a method comprising genomic editing during or after reprogramming a nonpluripotent cell to iPSC wherein the genetic imprint comprising one or more genetically modified modalities introduced through genomic insertion (claim 4, part a) allows for selection of the desired stem cell or eliminate of stem cells (claim 3, parts b and c).
Regarding claim 5, part c, Gori discloses knockin of a gene [0274] encoding a protein which can be used to treat or cure a disease which under the control of an inducible promoter [0276].  Gori discloses knockout of the CCR5 gene [0286].  Applicant’s specification identified the CCR5 molecule as a homing receptor [0017].
It would have been obvious to one of ordinary skill to modify the Thomson and Didati method of producing immune cells regulatory cells by genomic editing of an iPSC as suggested by Gori in view of the teachings of Gori that genetic editing of stem cells is a promising strategy for treating multiple genetic disorders such as a gene related mutation in the genome.  
One of ordinary skill would have had a reasonable expectation of success in genetic editing a stem cell or a myeloid progenitor cells in view of the teachings of Gori disclosing the CRISPR/CAS9 system is effective and precise in editing target genes.
One of ordinary skill would have been motivated to genetically edit a stem cell or myeloid cell in view of the teachings of Gori that modification of  genes in stem cells or myeloid cells is a promising strategy for treating multiple genetic disorders such as a gene related mutation in the genome.  

	3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson, Didati and Gori above as applied to claims 1-5, 7-20 and 24 above and further in view of Tan et al (“Disruption of CCR5-Dependent Homing of Regulatory T Cells Inhibits Tumor Growth in a Murine Model of Pancreatic Cancer,” J Immunol 2009; 182:1746-1755) (Tan). The teachings of Thomson, Didati and Gori above are incorporated herein in their entirety. 	

	Claim 6 claim interpretation: Applicant’s specification does not provide a definition of “improved homing” or persistence. For purposes of this Office Action, the terms have been interpreted as set forth below.
	
From above, Gori discloses a source specific immune cell can be a lymphoid or progenitor cell or a myeloid progenitor cell [0897] (the claimed source-specific immune cell which is donor-response specific) or a CD34+ cell  [0897] which is administered back to the patient (the claimed source specific immune cells that is donor specific). 

	Thomson, Didati and Gori differ from the claims in that the documents fail to disclose the therapeutic attributes of the source specific immune cell comprises (vi) improved homing, persistence and cytotoxicity.  However, Tan cures the deficiency.
	Tan discloses CCR5 is a receptor involved in the migration (the claimed “homing”) of regulatory T cells to sites of infection, inflammation and tumor.  Tan discloses that the tumor cells produce the chemokine CCL5, which is the ligand for the CCR5 receptor, resulting in migration of the Treg cells to the tumor (page 89, right column top paragraph).  Tan discloses tumor infiltrating Tregs express elevated levels of CCR5 receptor (page 8, right column, first and second paragraph).   
	Tan discloses knockdown of the CCR5 gene (page 1749, right column, bottom paragraph). Tan discloses that knocking out the CCR5 receptor decreased the homing of the Treg cells to the tumor and tumor growth slowed (page 8, top paragraph) (the claimed “improved cytotoxicity”). 
	Tan discloses that specific homing phenotypes of Tregs may be exploited to have an antitumor effective.  Applicant’s specification fails to provide a definition of “improved homing”.  In this case, the “improved homing” is considered to be a reduction in the Treg cell prevalence in the tumor microenvironment because Tan discloses that a decrease in the homing of the Treg cells to the tumor resulted in slowing of tumor growth.  
	Tan discloses that the tumor-infiltrating Tregs are functionally competent, retaining suppressive capabilities equivalent to Tregs in lymphoid and splenic compartments (the claimed “persistence”).
	It would have been obvious to one of ordinary skill to modify the method of Thomson, Didati and Gori by genetically knocking out the CCR5 receptor molecule in a population of immune regulatory cells as suggested by Tan in view of the teachings of Tan that genetically editing the Treg cells resulted in a slowing of tumor growth (the claimed “increased cytotoxicity”), and a reduction in Treg cell presence in the tumor (the claimed “improved homing”).
	One of ordinary skill would have had a reasonable expectation of success in genetically editing cells in a population of immune regulatory cells  in view of the teachings of Tan, showing successful knock out of the CCRX5 receptor gene.
	One of ordinary skill would have been motivated to genetically edit an immune regulatory cell in view of the teachings of Tan that editing the Treg cells resulted in a slowing of tumor growth.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632